EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with David Gass on 9/01/21.

The claims have been amended as follows:
- - Claim 11.   A CAR according to claim 1, wherein the spacer comprises the sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 5 and SEQ ID NO: 7. - - -
- - Claim 12.   A CAR according to claim 1, wherein the spacer consists of a sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 5 and SEQ ID NO: 7. - - -

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        September 1, 2021